Citation Nr: 0609356	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service ending in May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  The veteran 
testified at an informal hearing at the RO in September 2004.

Although the issue of a higher rating for tinnitus was also 
initially in appellate status, the veteran withdrew this 
issue in September 2004. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The October 2004 supplemental 
statement of the case, the April 2004 statement of the case, 
the January 2003 notice of the RO rating decision and a July 
2001 letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2001 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the July 2001 letter was sent 
to the appellant prior to the January 2003 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2001 letter and the April 
2004 statement of the case effectively notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for bilateral 
hearing loss, but there has been no notice of the types of 
evidence necessary to establish the effective date of any 
increased rating for hearing loss.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2001 in which it advised the 
veteran of the need to submit evidence showing that his 
hearing loss had worsened.  Since the Board concludes below 
that the preponderance of the evidence is against finding a 
compensable increase in the severity of the veteran's hearing 
loss, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected bilateral hearing loss has increased in 
severity and warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
15
25
65
85
LEFT
X
20
30
80
90


The puretone average in the right ear was 48 decibels and the 
puretone average in the left ear was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 90 percent in the left ear.  These 
audiological findings show Level I hearing acuity in both 
ears.  Under Table VII, this warrants a noncompensable 
rating.  No exceptional pattern of hearing impairment is 
demonstrated to warrant consideration under 38 C.F.R. § 4.86.



On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
X
15
35
70
85
LEFT
X
15
40
85
90


The puretone average in the right ear was 51 decibels and the 
puretone average in the left ear was 58 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The September 2004 evaluation is more favorable to the 
veteran's claim than the May 2002 evaluation.  However, 
neither report warrants a compensable rating.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his hearing loss is more significant than testing reflects.  
Although the veteran contends that the speech recognition 
evaluations may not fully address his specific difficulty in 
distinguishing the speech of women and children, the Board 
must rely upon the official results of the Maryland CNC under 
38 C.F.R. § 4.85.  Moreover, while the veteran as a lay 
person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Moreover, there is no evidence of 
an exceptional pattern of hearing impairment to otherwise 
allow for application of 38 C.F.R. § 4.86.  The degree of 
bilateral hearing loss shown by the examination most 
favorable to the veteran's claim fails to meet the standards 
for a 10 percent disability rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


